Court of Appeals
of the State of Georgia

                                                              ATLANTA, April 14, 2021

The Court of Appeals hereby passes the following order

A21D0277. GREGORY ALAN LEVIN v. HONOARABLE DAVID T. EMERSON IN HIS
    OFFICAL CAPACITY AS JUDGE OF THE SUPERIOR COURT OF DOUGLAS
    COUNTY.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

20CV01544




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, April 14, 2021.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.